— Appeal from an order of the Supreme Court, Oneida County (John G. Ringrose, A.J.), entered May 7, 2003. The order granted the motion of defendants Nicholas Todora and Kemper Insurance Company for summary judgment dismissing the complaint against them in a personal injury action.
*1050It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Green, J.P., Pine, Scudder, Gorski and Hayes, JJ.